Citation Nr: 0923180	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-31 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
May 1983 to January 1984; and on active duty from November 
1990 to June 1991 and from March 2003 to March 2004, to 
include service in support of Operation Iraqi Freedom.  He 
also had additional reserve service in the Air National 
Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss.  


FINDING OF FACT

The Veteran does not have a current bilateral hearing loss 
disability as defined by VA.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided the Veteran with VCAA-required notice regarding 
his service connection claim in correspondence sent in May 
2005 and March 2006.  These letters notified him of VA's 
responsibilities in obtaining information to assist him in 
completing his service connection claim, and identified his 
duties in obtaining information and evidence to substantiate 
his claim.  The March 2006 letter also provided notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the claimed disability.

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his service 
connection claim.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of his service treatment records and private post-
service medical treatment records.  He was also afforded a VA 
examination in connection with his claim.  There are no 
outstanding records of which the Board is aware.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2008); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition thresholds using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385. 

Factual Background & Analysis

The service treatment records reflect the Veteran's hearing 
was normal upon entering the Air National Guard in March 
1983.  

National Guard records show that during periodic medical 
examinations in January 1987, January 1990, October 1993, and 
August 1998, the Veteran's hearing was normal for VA 
compensation purposes.  Specifically, none of the bilateral 
auditory thresholds were 40 decibels or greater for 
frequencies of 500, 1000, 2000, 3000, or 4000 Hz; or 26 
decibels or greater in at least three of the above 
frequencies.  However, the Veteran's auditory thresholds at 
6000 Hz were 40 decibels or greater for both ears during the 
October 1993 and August 1998 periodic medical examinations.  
At the Veteran's separation examination in April 2004, there 
was no indication or complaint of hearing loss at frequencies 
of 500, 1000, 2000, 3000, or 4000 Hz.  

In his October 2005 Statement in Support of Claim, the 
Veteran stated that he noticed a persistent roaring sound 
while deployed in Kuwait from March 2003 to March 2004.  The 
roaring sound increased in intensity after returning from 
Kuwait and became more persistent.    

In his July 2005 Statement in Support of Claim, the Veteran 
claimed he was initially diagnosed with hearing loss while in 
the Air National Guard in Memphis, Tennessee.  He also 
reported that his two active duty deployments required 
constant operation of heavy equipment and exposure to running 
aircraft engines.  He also claimed his sleeping quarters 
during deployment were subjected to the same noise levels.  
The Veteran's National Guard Report of Separation and Record 
of Service reflects primary specialties of (2T-271)-Air 
Transportation Craftsman, and (2E151) - Satellite, Wideband, 
and Telemetry Systems Journeyman.

A post-service private audiological examination in July 2005 
reflected that the Veteran noticed a decrease in hearing over 
the past few years despite the use of hearing protection 
during service.  The audiogram results were not interpreted, 
but the examiner reported a moderate sensorineural hearing-
loss notch centered around 6000 Hz, with no hearing loss at 
any other frequencies.  The examiner noted that speech 
discretion was excellent.  

The Veteran was afforded a VA audiological examination in 
September 2006.  He reported to the examiner a decrease in 
hearing with more severe hearing loss in the left ear 
compared to the right.  

On audiological examination, the Veteran's pure tone 
thresholds were as follows (in decibels):  

Hertz          500       1,000       2,000       3,000       
4,000         Average

Right            5             5              5             5             
10                6
Left             10           10             5             5              
20              10

Speech recognition scores were 96 percent for both ears.  The 
examiner concluded that the pure tone audiometry revealed 
normal hearing sensitivity across frequencies in both ears, 
with the exception of a moderate drop at 6000 Hz bilaterally 
that returned to borderline normal at 8000 Hz.  The examiner 
noted that speech resection thresholds were in agreement with 
pure tone findings and that word recognition scores were 
excellent at normal conversational levels.  The examiner 
noted that the Veteran had a possible noise notch at 6000 Hz 
and it was at least as likely as not due to military service.

The evidence also contains a VA audiological examination that 
does not include the name of the examinee or the date of the 
exam, but the Veteran contends it is his.  Regardless of the 
lack of name or date, the exam revealed that none of the 
bilateral auditory thresholds were 40 decibels or greater for 
frequencies of 500, 1000, 2000, 3000, or 4000 Hz; or 26 
decibels or greater in at least three of the above 
frequencies.

The evidence reflects that the Veteran does not have hearing 
loss of either ear as defined by 38 C.F.R. § 3.385.  While he 
has a diagnosed decrease in hearing at 6000 Hz, the VA 
regulation only considers auditory thresholds at frequencies 
of 500, 1000, 2000, 3000, and 4000 Hz in determining whether 
a veteran's hearing impairment constitutes a disability for 
VA purposes.  38 C.F.R. § 3.385.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  As the application of 38 C.F.R. 
§ 3.385 reflects that the Veteran does not have a current 
bilateral hearing loss disability under VA law, his claim for 
service connection for this disability can not be granted.

The preponderance of the evidence is against the Veteran's 
claim for bilateral hearing loss.  The benefit-of-the-doubt 
rule is therefore not applicable, and the Veteran's claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2008); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


